DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 Dec 21 has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via email from Ms. Yoshiko Ito on 23 Mar 22 (email correspondence to include authorization statement attached) following an interview with her held on 21 Mar 22 (interview summary also attached).  A copy of the interview summary form is attached herein.
The claim set filed with the RCE dated 28 Dec 21 is hereby further amended by the claim set changes shown below.  The application has been amended as follows:
1.	(Currently Amended) A vehicle control apparatus for a vehicle equipped with an engine and a motor generator, the vehicle control apparatus including a traveling mode of the vehicle including (a) an engine traveling mode during which power is transmitted from the engine to a drive wheel of the vehicle and a regenerative torque of the motor generator is transmitted from the drive wheel of the vehicle to the motor generator during periods of deceleration of the vehicle, and (b) a motor traveling mode during which power is transmitted from the motor generator to the drive wheel of the vehicle, the vehicle control apparatus comprising:
begin, while the vehicle decelerates in the engine traveling mode, execution of a deterioration diagnosis of a catalyst included in an exhaust system of the engine provided in the vehicle;
an engine controlling unit configured to control, during the execution of the deterioration diagnosis of the catalyst, an air-fuel ratio of the engine to a lean side by reducing an amount of fuel in the air-fuel ratio to be less than a predetermined threshold and thereafter control the air-fuel ratio to a rich side by increasing the amount of fuel in the air-fuel ratio to be more than the predetermined threshold;
a diagnosis start determining unit configured to:
prohibit the deterioration diagnosis of the catalyst from beginning based on determining that a deceleration rate of the vehicle exceeds a target deceleration rate during deceleration of the vehicle, and
permit beginning the deterioration diagnosis of the catalystat or below the target deceleration rate during the deceleration of the vehicle; and
a traveling mode switch configured to:
when the vehicle decelerates in the engine traveling mode and the deterioration diagnosis of the catalyst is prohibited from beginning, switch the traveling mode of the vehicle from the engine traveling mode to the motor traveling mode; and
when the vehicle decelerates in the engine traveling mode and the deterioration diagnosis of the catalyst is permitted to begin;
wherein, during the execution of the deterioration diagnosis:
the vehicle decelerates at or below the target deceleration rate or has already decelerated at or below the target deceleration rate to a complete stop and subsequently begins accelerating; and
while the vehicle decelerates and the deterioration diagnosis of the vehicle is permitted to begin, a first deceleration rate associated with braking of the engine and a second deceleration rate associated with [[a]]the regenerative torque of the motor generator are generated such that a sum of the first deceleration rate andis at or below the target deceleration rate.
2-5.	(Canceled)
6. (Previously Presented) The vehicle control apparatus according to claim 1, wherein the engine is disengaged from the drive wheel of the vehicle during the motor traveling mode.
7-14.	(Canceled)
15. (Currently Amended) A vehicle control apparatus for a vehicle equipped with an engine and a motor generator, the vehicle control apparatus including a traveling mode of the vehicle including (a) an engine traveling mode during which power is transmitted from the engine to a drive wheel of the vehicle and a regenerative torque of the motor generator is transmitted from the drive wheel of the vehicle to the motor generator during periods of deceleration of the vehicle, and (b) a motor traveling mode during which power is transmitted from the motor generator to the drive wheel of the vehicle, the vehicle control apparatus comprising circuitry configured to:
determine whether a deceleration rate of the vehicle exceeds a target deceleration rate during deceleration of the vehicle;
when the deceleration rate of the vehicle exceeds the target deceleration rate during the deceleration of the vehicle, prohibit beginning a deterioration diagnosis of a catalyst included in an exhaust system of the engine provided in the vehicle;
when the deceleration rate of the vehicle is at or below the target deceleration rate during the deceleration of the vehicle, permit beginning the deterioration diagnosis of the catalyst included in the exhaust system of the engine provided in the vehicle;
control, during execution of the deterioration diagnosis of the catalyst, an air-fuel ratio of the engine to a lean side by reducing an amount of fuel in the air-fuel ratio to be less than a predetermined threshold and thereafter control the air fuel ratio to a rich side by increasing the amount of fuel in the air-fuel ratio to be more than the predetermined threshold;
when the vehicle decelerates in the engine traveling mode and the deterioration diagnosis of the catalyst is prohibited from beginning, switch the traveling mode of the vehicle from the engine traveling mode to the motor traveling mode; and
decelerates in the engine traveling mode and the deterioration diagnosis of the catalyst is permitted to begin;
wherein, during the execution of the deterioration diagnosis:
the vehicle decelerates at or below the target deceleration rate or has already decelerated at or below the target deceleration rate to a complete stop and subsequently begins accelerating; and
while the vehicle decelerates and the deterioration diagnosis of the vehicle is permitted to begin, a first deceleration rate associated with braking of the engine and a second deceleration rate associated with [[a]]the regenerative torque of the motor generator are generated such that a sum of the first deceleration rate andis at or below the target deceleration rate.
16. (Previously Presented) The vehicle control apparatus according to claim 15, wherein the engine is disengaged from the drive wheel of the vehicle during the motor traveling mode.
17. (Currently Amended) The vehicle control apparatus according to claim 1, wherein, during the execution of the deterioration diagnosis, the air-fuel ratio is controlled to the lean side even after the decelerating vehicle comes to a complete stop[[s]] and thereafter is controlled to the rich side from the lean side after the engine is restarted due to an acceleration of the vehicle.
18. (Currently Amended) The vehicle control apparatus according to claim 1, wherein, during the execution of the deterioration diagnosis while the vehicle is decelerating, the first deceleration rate associated with the braking of the engine and the second deceleration rate associated with [[a]]the regenerative torque of the motor generator are dynamically adjusted to maintain the deceleration rate of the vehicle to be at or below the target deceleration rate
wherein the first deceleration rate associated with the braking of the engine decreases while the second deceleration rate associated with [[a]]the regenerative torque of the motor generator increases until the first deceleration rate becomes zero
19. (Currently Amended) The vehicle control apparatus according to claim 15, wherein, during the execution of the deterioration diagnosis, the air-fuel ratio is controlled to the lean side even after the  comes to a complete stop[[s]] and thereafter is controlled to the rich side from the lean side after the engine is restarted due to an acceleration of the vehicle.
20. (Currently Amended) The vehicle control apparatus according to claim 15, wherein, during the execution of the deterioration diagnosis while the vehicle is decelerating, the first deceleration rate associated with the braking of the engine and the second deceleration rate associated with [[a]]the regenerative torque of the motor generator are dynamically adjusted to maintain the deceleration rate of the vehicle to be at or below the target deceleration rate
wherein the first deceleration rate associated with the braking of the engine decreases while the second deceleration rate associated with [[a]]the regenerative torque of the motor generator increases until the first deceleration rate becomes zero
Reasons for Allowance
Following the above Examiner’s Amendment, Claims 1, 6, and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: following the amendments made to the claim set per the above Examiner’s Amendment, all current claims as shown above are allowed.  Regarding the previously made prior art rejections, the prior art of record fails to reasonably disclose, teach, suggest, or render obvious, the combination of all the limitations found within the independent claims (and taking independent Claim 1 as exemplary: “A vehicle control apparatus for a vehicle equipped with an engine and a motor generator, the vehicle control apparatus including a traveling mode of the vehicle including (a) an engine traveling mode during which power is transmitted from the engine to a drive wheel of the vehicle and a regenerative torque of the motor generator is transmitted from the drive wheel of the vehicle to the motor generator during periods of deceleration of the vehicle, and (b) a motor traveling mode during which power is transmitted from the motor generator to the drive wheel of the vehicle, the vehicle control apparatus comprising: a catalyst deterioration diagnosing unit configured to begin, while the vehicle decelerates in the engine traveling mode, execution of a deterioration diagnosis of a catalyst included in an exhaust system of the engine provided in the vehicle; an engine controlling unit configured to control, during the execution of the deterioration diagnosis of the catalyst, an air-fuel ratio of the engine to a lean side by reducing an amount of fuel in the air-fuel ratio to be less than a predetermined threshold and thereafter control the air-fuel ratio a diagnosis start determining unit configured to:  prohibit the deterioration diagnosis of the catalyst from beginning based on determining that a deceleration rate of the vehicle exceeds a target deceleration rate during deceleration of the vehicle, and permit beginning the deterioration diagnosis of the catalyst based on determining that the deceleration rate of the vehicle is at or below the target deceleration rate during the deceleration of the vehicle; and a traveling mode switch configured to: when the vehicle decelerates in the engine traveling mode and the deterioration diagnosis of the catalyst is prohibited from beginning, switch the traveling mode of the vehicle from the engine traveling mode to the motor traveling mode; and when the vehicle decelerates in the engine traveling mode and the deterioration diagnosis of the catalyst is permitted to begin, maintain the engine traveling mode; wherein, during the execution of the deterioration diagnosis:  the vehicle decelerates at or below the target deceleration rate or has already decelerated at or below the target deceleration rate to a complete stop and subsequently begins accelerating; and while the vehicle decelerates and the deterioration diagnosis of the vehicle is permitted to begin, a first deceleration rate associated with braking of the engine and a second deceleration rate associated with the regenerative torque of the motor generator are generated such that a sum of the first deceleration rate and the second deceleration rate is at or below the target deceleration rate.”).  Note that the bolded limitations above generally define the contribution over the prior art of record, despite the reasons for allowance clearly indicating that it is the entire combination of limitations in these independent claims that render these claims allowable.  Independent Claim 15 is also allowed for being substantially analogous to independent Claim 1, and thus the same reasoning as described above with regards to independent Claim 1 also applies to independent Claim 15.  Dependent Claims 6 and 16-20 are also allowed for at least including the limitations of independent Claim 1 or independent Claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and may be found on an accompanying PTO-892, when applicable.  When a PTO-892 exists, all cited references have either (a) been utilized in the above rejections for their specific teachings (wherein relevant teachings are cited to within the prior art rejections above in specific association with the limitation/-s that they disclose, teach, suggest, or render obvious), (b) have significant relevance to the application as a whole (analogous art), or (c) have significant relevance to one or more specific limitation/-s within the claims.  If a cited reference does not pre-date the effective filing date of the instant application, despite not being “prior” art, it still represents a current state of the art that may be found useful to the Applicant.  Currently, it is the Office’s belief that the reason/-s for why a particular reference has been included in any past or current PTO-892 is self-evident; however, if Applicant cannot determine why any one or more reference/-s has/have been included on a PTO-892, upon request from the Applicant, the Examiner can provide an explanation within a future Office action and/or during a future interview.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS E WORDEN whose telephone number is 571-272-4876.  The examiner can normally be reached between 1000-1700hrs, M-F, Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 



/THOMAS E WORDEN/Primary Examiner, Art Unit 3663